DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on May 31, 2022 was in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98. The IDS documents were considered and signed copies of the 1449 form are attached. With regard to the IDS dated June 2, 2022, each citation appears to be a duplicate of those on the 5/31/22 IDS.  Accordingly, the references have been lined through to avoid duplicative/redundant citations.

Election/Restrictions 
In accordance with the MPEP 803.02, if upon examination of the elected species, no prior art is found that would anticipate or render obvious the instant invention based on the elected species, the search of the Markush-type claim will be extended (see MPEP 803.02).  If prior art is then found that anticipates or renders obvious the non-elected species, the Markush-type claim will be rejected.  It should be noted that the prior art search will not be extended unnecessarily to cover all non-elected species.  Should Applicant overcome the rejection by amending the claim, the amended claim will be reexamined. Id.  The prior art search will be extended to the extent necessary to determine patentability of the Markush-type claim. Id.  In the event prior art is found during reexamination that renders obvious or anticipates the amended Markush-type claim, the claim will be rejected and the action made final.  Id.
As per MPEP 803.02, the Examiner will determine whether the entire scope of the claims is patentable. Applicants' elected species makes a contribution over the prior art of record. Therefore, according to MPEP 803.02: should the elected species appear allowable, the search of the Markush-type claim will be extended. If art is found on a non-elected species, the Markush-type claim shall be rejected and claims to the nonelected invention held withdrawn from further consideration. However, the search is only expanded in accordance with Ex Parte Hozumi to the extent that all members of the searched scope share a technical feature which is a substantial structural feature (see improper Markush group rejection herein). As described in the previous action, the search and consideration was expanded to also include the compound 
    PNG
    media_image1.png
    190
    499
    media_image1.png
    Greyscale
, which was not found to be free of the prior art.  In view of the claim amendment, the scope of the search and consideration has been again expanded to include the compounds described in the rejection herein. It has been determined that the entire scope claimed is not patentable.  

Response to Remarks and Amendments
Applicant’s response filed July 18, 2022 has been entered and are considered herein.  Any rejection not reiterated herein is withdrawn.
With regard to the rejection of claims 1, 2, 4 and 5 for containing an improper Markush grouping, the rejection is withdrawn in view of the amendment to narrow the structure of the claimed compounds such that each claimed alternative shares a substantial structural feature.
With regard to the rejection of claims 1, 2 and 4-6 under 35 USC 102(a)(1), the rejection is withdrawn in view of the amendment to delete -O- as an option for the definition of the X’ variable.

Status of Claims 
Claims 1, 2 and 7-17 are pending in the instant application. Claims 8-15 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a non-elected invention and species. Claims 1, 2, 7 and new claims 16-17 read on an elected invention and species and therefore remain under consideration in the instant application. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brouillette et. al. (US 2011/0275635).
Brouillette teaches a method of treating or preventing cancer comprising the administration of compounds of the formula:

    PNG
    media_image2.png
    160
    276
    media_image2.png
    Greyscale

(See paragraph [0015])
The reference goes on to teach many anticipatory compounds.  As one example the compound 6010 has the structure 
    PNG
    media_image3.png
    148
    420
    media_image3.png
    Greyscale
and is taught in Example 5 and Tables 6-8.  The compound reads on formula (VI) where q is 2, R3 is Cl, X’ is NH, p is 0, m is 1 and R2 is NRaRb where Ra and Rb are each H.  Additional disclosed compounds which also read on the claimed formula are compounds 6325, 6324, 6347, 6755, 6513, 5955, 6385, 6510, 6511, 6753, 6754, 6756 and 6762.  Regarding instant claim 2, the prior art teaches wherein the cancer is breast cancer (see claim 46, for example).

Claim Objections
Claims 7, 16 and 17 are objected to for depending on a rejected base claim, but would be allowable if rewritten in independent form.

Conclusion 
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday -Thursday 8-6pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALICIA L OTTON/Primary Examiner, Art Unit 1699